NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JIMMY DALE ANTLEY,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3860
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 30, 2019

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Howard L. Dimming, II, Public Defender,
and Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Helene S. Parnes, Senior
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.